Citation Nr: 1429308	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-21 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right wrist disability.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to December 1978.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In September 2009 and July 2012, the Veteran testified at hearings before a Decision Review Officer (DRO) and the undersigned, respectively.  Transcripts of these hearings have been associated with the record.

In August 2012 and June and November 2013, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a right wrist disability was originally denied in a May 1994 rating decision on the basis that there was no clinical evidence of any in-service treatment for right wrist problems; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

2.  The Veteran's claim of service connection for a right wrist disability was again denied in decisions dated in November 1997 and January 2007 as new and material evidence had not been submitted; the Veteran did not appeal these determinations and new and material evidence was not received within a year of the issuance of either decision.

3.  Evidence received since the January 2007 RO decision includes information that was not previously considered, but which does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right wrist disability, the absence of which was the basis of the previous denials.


CONCLUSIONS OF LAW

1.  The RO's May 1994, November 1997, and January 2007 decisions that denied the claim of service connection for a right wrist disability are final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2.  The evidence received since the January 2007 RO decision is not new and material and, therefore, insufficient to reopen the claim of service connection for a right wrist disability.  38 U.S.C.A. §§ 5107(b), 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a petition to reopen, the Court has held that VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The Court elaborated that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim of service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In a pre-adjudication letter dated in March 2008, the RO informed the Veteran of a date and the correct basis of the previous denials of his claim of service connection for a right wrist disability.  The RO also informed him of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  The March 2008 letter thereby met some of the requirements of Kent.

The March 2008 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist the Veteran in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the March 2008 letter.

The March 2008 letter did not meet all of the requirements of Kent because it provided the incorrect date of the most recent final denial of the claim of service connection for a right wrist disability.  (The letter referred to the May 1994 denial of the claim rather than the January 2007 rating decision that denied the Veteran's petition to reopen the claim.)  Nevertheless, actual knowledge of the correct date of the most recent final denial of the claim of service connection for a right wrist disability has been demonstrated as the Veteran received the January 2007 rating decision in that it was sent to his address of record and was not returned as undeliverable.  Additionally, subsequent communications made it clear to the Veteran that the 2007 decision was the last final one.)

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained some of the Veteran's service treatment records, his Social Security Administration (SSA) disability records, and some of the identified relevant post-service VA treatment records and private medical records.  

The Veteran has not been afforded a VA examination for his claimed right wrist disability and an opinion as to the etiology of that disability has not otherwise been obtained.  However, when a claim is one to reopen a finally decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  As new and material evidence has not been received to reopen the claim of service connection for a right wrist disability, there is no duty to provide an examination or obtain an opinion with respect to this claimed disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

The Veteran claims that he sustained a right wrist injury in service during basic training and that he was treated at the "Great Lakes Naval Center," the "Washington State Shipyard," and/or the USS Sacramento.  All available service treatment records have been obtained and associated with the record.  The agency of original jurisdiction (AOJ) contacted the National Personnel Records Center (NPRC) in September 2009 and requested all available records of treatment for a right wrist injury from Great Lakes Naval Hospital (Great Lakes) dated from July to September 1976.  The NPRC subsequently responded that a search of the "general registry of patients" at Great Lakes in 1976 was conducted, but that no records pertaining to the Veteran were located. 

In May and June 2010, the AOJ informed the Veteran that additional service treatment records from Great Lakes were not available, asked him to submit any records in his possession, informed him of the types of evidence that could substitute for his service treatment records, and informed him that his claim could be decided within 10 days of the date of the June 2010 letter if additional evidence was not received within that time.  In June 2010, the AOJ issued a formal finding that copies of any additional service treatment records from Great Lakes were unavailable.  Thus, VA determined that any further efforts to obtain additional service treatment records would be futile.  38 C.F.R. § 3.159(c)(2) (2013).

Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).
Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The service department has not suggested alternate sources of records.  As explained above, however, VA did ask the Veteran for copies of any records in his possession. He has not indicated that he has any service treatment records in his possession. Therefore, VA has no further duty to assist in obtaining any additional service treatment records.

In its August 2012 and June and November 2013 remands, the Board instructed the AOJ to, among other things:  ask the Veteran to identify any additional relevant VA and private treatment records; associate with the record all available service treatment records; obtain all available SSA disability records; obtain all additional VA treatment records (including from the VA Medical Center in Indianapolis, Indiana (VAMC Indianapolis), the VA Medical Center in Atlanta, Georgia (VAMC Atlanta), the VA Medical Center in Marion, Illinois (VAMC Marion), and the VA Illiana Health Care System); and attempt to obtain any additional relevant private treatment records from Grady Memorial Hospital (Grady) dated since April 1985 and from any other private treatment provider for which appropriate release forms had been submitted.

As explained above, all available service treatment records, SSA disability records, and relevant VA treatment records (including from VAMC Indianapolis, VAMC Marion, and the VA Illiana Health Care System) have been obtained and associated with the record.  

The AOJ contacted VAMC Atlanta in March 2014 and requested all available relevant treatment records dated since 1978.  That facility responded that it was not in possession of any relevant records.  The Veteran was informed by way of an April 2014 letter that the identified treatment records from VAMC Atlanta were not available, he was asked to submit any records in his possession, and he was informed that VA would potentially decide his claim within 10 days if additional evidence was not received.  Hence, VA determined that any further efforts to obtain treatment records from VAMC Atlanta would be futile.  38 C.F.R. § 3.159(c)(2).

In September and November 2012, the AOJ sent the Veteran a letter and asked him to identify any relevant VA and private treatment records and to submit the appropriate release form so as to allow VA to obtain any relevant private treatment records.  In a March 2014 letter, the AOJ specifically asked the Veteran to submit the appropriate release form so as to allow VA to obtain all relevant treatment records from Grady.

The Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for relevant treatment records from Grady.  The AOJ contacted that facility in June 2014 and requested copies of all available relevant treatment records.  Grady responded that the Veteran's records had been destroyed.  The Veteran had been advised in a June 2014 letter to contact Grady to ensure that all relevant records were submitted to VA and that his claim could be decided after 30 days if additional records were not received.  Thus, VA determined that any further efforts to obtain treatment records from Grady would be futile.  38 C.F.R. § 3.159(c)(2).

Therefore, the AOJ substantially complied with all of the Board's relevant August 2012 and June and November 2013 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct any examinations with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for a right wrist disability on the merits in a May 1994 rating decision on the basis that there was no clinical evidence of any in-service treatment for right wrist problems. Specifically, the May 1994 decision explained that a review of the Veteran's service treatment records did not show any diagnosis of or treatment for a condition involving the right wrist during active service.  An examination conducted in March 1980 included no subjective complaints concerning the right wrist and no objective findings with regard to any particular injury were shown.  The Veteran did indicate during a subsequent examination that he injured his right wrist while playing football in service and examination of the wrist revealed some abnormalities (e.g. tenderness, swelling, limitation of motion, and X-ray evidence of degenerative changes).  However, his service treatment records were completely negative for any diagnosis of or treatment for a condition involving the right wrist during active service and examination results shortly following discharge from service showed no subjective complaints or objective findings concerning a right wrist condition.

The Veteran was notified of the RO's May 1994 decision, he did not appeal that decision, and new and material evidence was not received within one year of its issuance.  Thus, the May 1994 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection for a right wrist disability on various occasions.  These petitions were denied in November 1997 and January 2007 as new and material evidence had not been submitted.  The Veteran was notified of the RO's decisions, he did not appeal the decisions, and new and material evidence was not received within one year of either decision.  The November 1997 and January 2007 decisions, therefore, also became final.  See Id.

Pertinent new evidence received since the January 2007 denial includes VA and private treatment records, a November 2010 VA examination report, SSA disability records, the Veteran's testimony during the September 2009 and July 2012 hearings, and various statements submitted by the Veteran.  The newly submitted evidence includes reports and clinical evidence of right wrist symptoms, as well as reports of a right wrist injury in service.  However, the Veteran's reports of a right wrist injury in service had already been presented and considered as part of the May 1994, November 1997, and January 2007 decisions. 

In sum, none of the evidence received since the January 2007 denial of the Veteran's claim of service connection for right wrist disability includes any evidence of in-service right wrist problems other than the Veteran's already presented reports of a right wrist injury in service.  The fact remains that there is no new competent medical or lay evidence reflecting that the Veteran experienced any right wrist problems in service.  Also, the Veteran has not alluded to the existence of any such evidence.  Hence, there is no new and material evidence pertaining to the basis for the prior final denials.  While VA has an obligation to assist the Veteran in the development of his claim, it is the Veteran's responsibility to present and support a claim of service connection.  38 U.S.C.A. § 5107(a) (West 2002); see also Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009).  As the Veteran has not identified or presented new evidence that he experienced or was treated for right wrist problems in service, and the absence of such evidence was the basis for the prior final denials, new and material evidence has not been received and the appeal must be denied.


ORDER

As new and material evidence has not been received, the claim of service connection for a right wrist disability is not reopened, and the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


